Title: To Benjamin Franklin from John Jay, 9 June 1779
From: Jay, John
To: Franklin, Benjamin


Sir,
In Congress Philadelphia June 9. 1779.
I enclose you an act of Congress of the 8th. of this Instant June, directing that Bills should be drawn upon you to the amount of three hundred and sixty thousand Livres Tournois for the purpose of importing Military Stores. I have accordingly drawn four setts, payable to the Honble: Henry Laurens, Francis Lewis, James Searle, & John Fell the Commercial Committee of Congress or the order of either of them vizt. one sett, for One hundred and fifty thousand, one, for one hundred thousand, one for seventy thousand, and one for forty thousand Livres tournois. Our Disappointment in not receiving the Supplies which we expected from France has render’d this measure indispensably necessary, and we flatter ourselves that you will be able to make such Representations to the Court of France on this subject, as to induce them chearfully to put it in your power to honor these drafts.
I have further to add that through the assistance of Monsr. Gerard, the Minister Plenipotentiary of France at this Court, there is some prospect that the Military stores of which we stand in need, may be obtain’d from the Royal Magazines in the French West Indies. In that case, the Bills will not be presented for payment.
I have the Honor to be with great Respect & Esteem Sir Your most obedient Servant
John Jay President
To The Honble: Benja. Franklin Minister Plenipotentiary for the United States at the Court of France.
 
Addressed: The Honnble. Benjamin Franklin Esquire / Minister Plenipotentiary for the United States of / America at the Court of France.
